Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 4/29/21. As directed, Claims 19-27 have been amended. Claims 1-7 and 15-18 were previously withdrawn.
The amendments are sufficient to overcome the drawing objections, claim objections, and claim rejections under 35 USC 112(b) from the previous action.
Drawings
The drawings filed 4/29/21 are accepted.
Specification
The amendment filed 4/29/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the heating system comprising a piezoelectric heating system; and the cooling system comprising a liquid, piezoelectric, or ventilation cooling system.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 recites “a temperature of 40 to 65 degrees.” The specification does not provide support for this claim limitation, but rather recites “about 45 to about 60” degrees C, without specifying the meaning of “about.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
each positive and negative handwear connectorover at least a respective one of a plurality of corresponding positive negative steering means connection elements and a plurality of corresponding negative steering means connection elements” or similar.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yester (US 2015/0136754 A1) in view of Kerr (US Pat. 4404460).
Regarding claim 19, as best understood, Yester discloses a method of powering an apparel accessory (gloves 21) worn by a driver or user of a vehicle having steering means (handlebars 49) without a hard-wired link between the driver and the vehicle (Par. 0016), said method comprising the steps of: 


activating the apparel accessory (activating “power switch 36,” Par. 0034); 
placing the at least one handwear on the steering means of the vehicle (“the user is grabbing the heating pad 38” which is on the handlebar, Par. 0034); 
and aligning positive and negative handwear connectors (“first set of contact points 22,23,” Par. 0032) over at least one of a plurality of corresponding positive and negative steering means connection elements (positive and negative connectors 34, 33, Fig. 2. There are a plurality of positive steering means connection elements--two elements 34, one on each handlebar--and a plurality of negative steering means connection elements--two elements 33, one on each handlebar. See Pars. 0035, 0036) to form an electrical connection between the handwear connectors and the steering means connection elements (Par. 0036).
Yester fails to disclose the following: the apparel having at least one sleeve, and the step of connecting handwear connection elements on the handwear to a lower extremity of the sleeve. However, Kerr teaches a method of powering an apparel accessory (Fig. 2) including the step of wearing an apparel having at least one sleeve (11a, Fig. 2) and at least one handwear (gloves 12), and connecting handwear connection elements (the electrically conductive connectors at 39, 40 on Fig. 2 which are part of the glove) on the at least one handwear to a lower extremity of the at least one sleeve of the apparel (the electrically conductive connectors at 39, 40 on Fig. 2 which are part of the glove). It would have been obvious to one of ordinary 
Regarding claim 20, Yester discloses the at least one handwear is a wearable adaptor (a wearable glove which in an adaptor in the sense of connecting electrical power to heating elements, Fig. 3).
Regarding claim 21, as best understood, Yester discloses the step of thermo- regulating the apparel accessory by heating the apparel accessory (Par. 0014).
Regarding claim 22, as best understood, Yester discloses the apparel accessory comprises a heating system (Par. 0014).
Regarding claim 26, Yester discloses said method further comprising the step of actuating a switch (36, Par. 0034) adapted to control an energy transfer from an embedded battery of the vehicle to the apparel accessory (Par. 0035).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yester in view of Kerr, as applied to claim 21, and further in view of Siman-Tov et al. (US 2001/0000849 A1, hereinafter “Siman-Tov”).
Regarding claim 23, as best understood, the modified Yester discloses the method set forth above but fails to disclose a cooling system. However, Siman-Tov discloses a method of operating an apparel accessory comprising a cooling system (Fig. 1 and Par. 0025). Modifying the method of the modified Yester by adding, to the apparel accessory, a cooling system, as .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yester in view of Kerr, as applied to claim 21, and further in view of Cronn et al. (US 2008/0223844 A1, hereinafter “Cronn”).
Regarding claim 24, the modified Yester discloses the method set forth above but fails to disclose the desired temperature range of the heater. However, Cronn teaches method of operating a heating system which is configured to allow the apparel to keep a temperature of 110 .deg. F (Par. 0073) to 150 .deg. F (Par. 0088). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the modified Yester by thermos-regulating the apparel accessory to keep the temperature between 110-150 .deg. F as taught by Cronn in order to ensure user safety (Cronn, Par. 0088). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, since the range overlaps with the claimed range of 40 to 65 .deg.C, 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yester in view of Kerr, as applied to claim 21, and further in view of in view of Gorlick (US 6350129 B1).
Regarding claim 25, the modified Yester discloses the method set forth above but fails to disclose the contact connection elements being male or female snap buttons. However, Gorlick teaches an apparel item having an electrically powered accessory wherein the electrical .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yester in view of Kerr, as applied to claim 21, and further in view of Wassel et al. (US 2009/0242539 Al, hereinafter "Wassel").
Regarding claim 27, the modified Yester discloses the method set forth above but fails to teach magnetically securing the handwear connectors to the steering means connection elements. However, Wassel teaches magnetically  (Par. 0033) securing handwear connectors (110, Fig. 3) to a handlebar connection (90). Modifying the method of the modified Yester by magnetically securing the handwear connectors to the steering means connection elements would have been obvious at the time of filing because a magnetic connection allows the contact points to remain locked in connection while allowing release upon the application of a certain amount of force, which is important in the event of a fall (Wassel, Par. 0026).

Response to Arguments
Applicant's arguments filed 4/29/21 have been fully considered but they are not persuasive. Applicant argues that Yester fails to disclose a plurality of connection elements on the steering means. The examiner respectfully disagrees as Yester discloses a total of four connection elements on the steering means (two positive, and two negative, with one positive and negative on each handlebar). Applicant’s arguments that Kerr “teaches away” from the claimed invention is not persuasive as Kerr is the secondary reference and was introduced to teach only the specific feature. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/             Examiner, Art Unit 3761